                                                                        U.S. Bankruptcy Court
                                                                       Northern District of Illinois

             In re:
             Bankruptcy Case No. 19−22967
             NATALJA VILDZIUNIENE
                                                                                                            Debtor
             Adversary Proceeding No. 21−00087
             NATALJA VILDZIUNIENE
                                                                                                            Plaintiff
             v.
             KEVIN P. LAROE
                                                                                                            Defendant
                                                       ALIAS SUMMONS IN AN ADVERSARY PROCEEDING

            To: KEVIN P. LAROE
            YOU ARE SUMMONED and required to submit a motion or answer to complaint which is attached to this summons to the Clerk of the Bankruptcy
            Court within 30 days from the date of issuance of this summons, except that the United States and its offices and agencies shall submit a motion or
            answer to the complaint within 35 days of issuance.
            Address of Clerk
                                                       Clerk, U.S. Bankruptcy Court
                                                       Northern District of Illinois
                                                       219 S Dearborn
                                                       Chicago, IL 60604
            At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.


            Name and Address of Plaintiff's Attorney
                                                       John H Redfield
                                                       135 S. LaSalle Street
                                                       Suite 3950
                                                       Chicago, IL 60603
            If you make a motion, your time to answer is governed by Federal Rule of Bankruptcy Procedure 7012.

            YOU ARE NOTIFIED that a status hearing has been set at the following time and place:


            Address
                                                       Appear Using Zoom for Government Judge Barnes                               Status Hearing Date and
                                                       By video, use link: https://www.zoomgov.com/                                Time
                                                       By telephone, call 1−669−254−5252 or 1−646−828−7666.                        07/12/2021 at
                                                       Enter the meeting ID 161 329 5276 and passcode 433658.                      01:30PM
            IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE YOUR CONSENT TO ENTRY OF A
            JUDGMENT BY THE BANKRUPTCY COURT AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF
            DEMANDED IN THE COMPLAINT.




                  Date Issued
                  05 / 25 / 2021




                                                                                           Jeffrey P. Allsteadt, Clerk Of Court


ILNB 2012
